759 N.W.2d 353 (2008)
Jacob S. STANKE, a Minor, by his Next Friend, ISABELLA BANK & TRUST, and Isabella Bank and Trust, as Trustee of the Jacob S. Stanke Trust, Plaintiffs-Appellants, Cross-Appellees,
v.
Linda J. STANKE, Defendant, and
Varnum, Riddering, Schmidt & Howlett, L.L.P, Defendant-Appellee, Cross-Appellant.
Docket No. 136077. COA No. 263446.
Supreme Court of Michigan.
October 15, 2008.

Order
On order of the Court, the application for leave to appeal the January 24, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is therefore moot and is DENIED.